                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         LICK INDUSTRIES, LLC                        CASE NO. 19-51017-TJT
                                                     CHAPTER 11
        Debtor,                                      HONORABLE THOMAS J. TUCKER
__________________________________/
JAMES J. SARCONI (P66101)
Attorney for Creditors DAC Retail, LLC;
Chondrite Asset Trust and DAC MAG, LLC
O’REILLY RANCILIO P.C.
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000
jsarconi@orlaw.com                      /

               WITHDRAWAL OF ELECTION OF SECURED CREDITOR TO
                HAVE ITS CLAIM TREATED UNDER 11 U.S.C. § 1111(b)(2)

         DAC Retail, LLC, Chondrite Asset Trust, and DAC MAG, LLC (“Secured Creditors”)

hereby withdraws it election to have their claim against the Debtor treated under Section 1111(b)(2)

of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 3014 of the F. R. Bankr. P.

in the above-captioned case.

                                              O’REILLY RANCILIO P.C.

                                              /s/ James J. Sarconi
                                              JAMES J. SARCONI (P66101)
                                              Attorney for DAC Retail, LLC; Chondrite
                                              Asset Trust and DAC MAG, LLC
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
DATED: March 30, 2020                         jsarconi@orlaw.com




   19-51017-tjt     Doc 99     Filed 03/30/20     Entered 03/30/20 16:10:41        Page 1 of 1
